In four uncontested private placement adoption proceedings pursuant to NY Constitution, article VI, § 12 (d) and Domestic Relations Law *573article 7, Stanley Michelman, the attorney for the adoptive parents, appealed from four orders of the Surrogate’s Court, Westchester County (Brewster, S.), all dated December 21, 1989, one in each proceeding, in which the court, sua sponte, and without a hearing, reduced his attorney’s fees. The appeals were determined by decision and order of this court dated July 1, 1991 [175 AD2d 127].
Now, upon the court’s own motion, it is,
Ordered that the decision and order of this court, dated July 1, 1991, which determined the four above-stated appeals, is recalled and vacated; and it is further,
Ordered that, within 14 days from the date of this decision and order, the appellant is directed to file with the clerk of this court a statement of whether the "Time Preparation and Record Keeping” sheets which were annexed to his "Appeals Brief & Appendix” were submitted to the Surrogate’s Court in connection with his applications for attorney’s fees which were determined by the orders on appeal; and it is further,
Ordered that the appeals are held in abeyance in the interim. Bracken, J. P., Eiber, Miller and Ritter, JJ., concur.